73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lee GAMBLE, Petitioner-Appellant,v.Parker EVATT;  Attorney General of the State of SouthCarolina, Respondents-Appellees.
No. 95-6641.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Robert Lee Gamble, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we grant a certificate of probable cause to appeal and affirm on the reasoning of the district court.  Gamble v. Evatt, No. CA-94-2193-6-19AK (D.S.C. Apr. 13, 1995).  We, however, modify the district court's order to reflect that its dismissal should have been with prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.